Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 4/19/2022 are accepted and entered. In this amendment, the abstract, specification, and claims 1, 4, 11, 15 and 20 have been amended. In response, the specification is objected and the 112(b) and 101 rejections have been withdrawn. 
Response to Argument
3.	Applicant’s arguments filed on 4/19/2022 regarding the 101 and 112 rejections have been fully considered and are persuasive. Thus, the 101 and 112 rejections have been withdrawn.
4.	The arguments to the amended claims have been fully considered but they are moot in view of new ground of rejection as demonstrated more fully below.
Specification Objections
5.   	The Application's specification filed 4/19/2022 is objected to because of the following informalities:   
The marked-copy of the specification is missing. It should provide the marked-copy of the specification beside with the clean copy, e.g. [0012].  Appropriate correction is required.  	 

Claim Rejections - 35 USC § 112
6.    	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 20 recite “shifting, using the one or more statistics, the signal attributes of the generated defects by a number of standard deviations outside of the defect population segment” lacks explicitly antecedent basis and is indefinite. It is unclear because the claims recite: first, “compute one or more statistics of the signal attributes of the defects”, second, “replicate the selected set of defects to yield generated defects, and third, it should “shift the generated defects” not “shift the signal attributes of the generated defects” as amended. The specification discloses “The shifting may be done using the one or more statistics. The one or more statistics may include a standard deviation or a mean of the signal attributes in the defect20 population segment” (see spec [0009]), and “a signal attribute for which the standard deviation was calculated at 305 may be shifted by a number (integer or fractional) of30 standard deviations to differentiate statistically the defects in the generated set from the defects in the defect population segment (see spec [0024]).
For purpose of the examination, it is assumed “shift, … the generated defects…”
 AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Plihal et al, hereinafter Plihal832 (US 2015/0254832 – of record) in view of Kulkarni et al, hereinafter Kulkarni (US 2010/0119144) and as evidenced by reference NIF’s guide to How Lasers work (of record). 
As per Claims 11, 1, and 20, Plihal832 teaches a system, method, and computer storage medium (CRM) for discovering defects, comprising: an inspection tool ( see [0038] last 2 lines ) comprising: 
      a particle emitter configured to emit particles in a particle beam (a laser of light-based inspection subsystem having an electron beam considered “a particle emitter”, see [0093]-[0094]. It is noted that Energy from light “excites” electrons in atoms of optical materials and they emit light particles called photons as evidenced by the NIF), 
      a stage configured to hold a training wafer (Fig 6, wafer 604 disposed on a stage, see [0023], [0028], [0095] ) in a path of the particle beam emitted by the 20particle emitter (Fig 6, wafer under laser source 606 or electron beam “emitter”, see [0093]-[0094] ) and 
      a detector ( Fig 6, detector 610 ) configured to detect a portion of the particles reflected by the training wafer and yield a die image (see [0052], [0071], [0096] ), where “die” considered multiple semiconductor devices arranged in a wafer and separate into individual devices, see [0005] last 3 lines ); 
an electronic data storage unit configured to store a recipe, the recipe including a partition rule (e.g. ranking “rule”, see [0063], [0071] ); and  
25a processor (computer in Figs 5-6) in electronic communication with the inspection tool and the electronic data storage unit configured to (see [0091], [0097] ), for the training wafer ( see [0028] ):  Page 23 of 27078697 00246 Business 17970426v2provide a nuisance bin in a nuisance filter ( Fig 1, classifier 104, e.g. bin 130 or 132 is a nuisance bin, see [0041], [0008] lines 10-11, e.g. nuisance filter as decision trees/classification tree, see [0007] ), the nuisance bin including a defect population having a plurality of defects from the training wafer ( see [0028], [0066], [0075], [0042] ), wherein each defect has a signal 5attribute ( see [0038] last 4 lines );
       partition the defect population, using the partition rule, into a defect 5population partition ( separate different defect types “rules”, see [0027], e.g. separate in different group by ranking, Fig 2, e.g. bin 114 ranking 1, bin 116 ranking 4, see [0039], [0049] ); 
      segmenting the defect population partition, using a segmentation rule, into a defect population segment ( defect classifier identifications “rules”, e.g. Fig 2, subpopulation bin 138 into bins 146 and 148 for DOI bin and other bin as nuisance bin, see [0042], [0064] ),  
     10selecting, using a selection rule, from the defect population segment, a selected set of defects including at least two defects ( randomly “rule” selected sets, see [0046], [0068] ); 
    computing one or more statistics of the signal attributes of the defects in the defect population segment ( Figs 1-3 represent a statistical decision tree, the characteristics is estimated in each bin, see [0026], [0029], [0033], [0038] ); 
replicating the selected set of defects to yield generated defects ( copy and paste sub-tree “replicate”, see [0007], e.g. in Fig 1, defect population input 108 “parent tree” copied into 2 separate bins 110 and 112 “sub-tree”, see [0039], e.g. copy different types of DOI into separate DOI bins in the same tree, see [0043] );
15shifting, using the one or more statistics, the generated defects outside of the defect population segment (e.g. to improve the pure of all lower-ranked DOI bins with nuisance defects going to “shift to” other classifiers, see [0062], [0066], [0073] );
creating a training set with the selected set of defects and the generated defects (see [0028], [0031]-[0033] ), wherein the selected set of defects is labeled as nuisance in the training set and the generated defects are labeled as defects-of-interest in the training set, see [0035], [0037], [0054] ); and 
training, using the training set, a binary classifier for each of the defect population 20segments wherein the binary classifier includes a novel defect bin and a real nuisance bin ( binary classification, i.e. nuisance considered “real nuisance“ and DOI considered “novel defect”, see [0034]-[0035], [0043] ), wherein the novel defect bin and real nuisance bin share a classification boundary and wherein the classification boundary is configured to segregate the defect segment population into the novel defect bin and the real nuisance bin ( e.g. different cutline “classification boundary” between bins, see [0038], [0043] last 4 lines, [0054] ) based on a signal attribute strength of each defect (defect attributes such as polarity or energy “signal strength”, see [0038] last 6 lines ). 
Plihal832 does not teach wherein the partition rule uses a care area group, wherein the segmentation rule uses a context pattern; shifting, using the one or more statistics, the signal attributes by a number of standard deviations.
Kulkarni teaches wherein the partition rule uses a care area group (see [0044], [0266], [0270], [0296] ),  wherein the segmentation rule uses a context pattern (see [0014], [0191], [0412], [0418] ); shifting, using the one or more statistics, the signal attributes by a number of standard deviations (see [0221], [0248]-[0250], [0270], [0410], [0336]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Plihal832 having care area group, rule, and shifting inspection data as taught by Kulkarni that would provide the accuracy for an entire may be mapped to design data space (Kulkarni, [0263], [0383]).
 As per Claim 12, Plihal832 in view of Kulkarni teaches the system of claim 11, Plihal832 teaches wherein the particles are photons ( see [0093]-[0094]. It is noted that Energy from light “excites” electrons in atoms of optical materials and they emit light particles called photons as evidenced by the NIF). 
As per Claims 13 and 2, Plihal832 in view of Kulkarni teaches the system and method 25of claims 11 and 1, Plihal832 does not explicitly teach wherein the one or more statistics include a standard deviation or a mean of the signal attributes of the defects in the defect population segment. Kulkarni teaches the one or more statistics include a standard deviation or a mean of the signal attributes of the defects in the defect population segment (see [0247]-[0250]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Plihal832 to include standard deviation of attribute as taught by Kulkarni that would determine difference statistics for each different context of each frame in each die (Kulkarni, [0249]).
As per Claims 14 and 3, Plihal832 in view of Kulkarni teaches the system and method 25of claims 11 and 1, Plihal832 teaches wherein the signal attribute includes energy, see [0038], magnitude, spot likeness, or multiple die auto-thresholding offset.  
As per Claims 15 and 4, Plihal832 in view of Kulkarni teaches the system and method 25of claims 11 and 1, Plihal832 teaches wherein the partition rule includes one of a hot spot, a region identification (portions of the trees can be identified, see [0053], bin identification, see [0064], or at least one care area.  
As per Claim 5, Plihal832 in view of Kulkarni teaches the method of claim 4, Kulkarni further teaches wherein the at least one care area is a flexible care area (e.g. correct care area during inspection process, see [0044], 0270]-[0271]).  
 	As per Claims 16 and 6, Plihal832 in view of Kulkarni teaches the system and method 25of claims 11 and 1, Plihal832 teaches wherein the segmentation rule includes forming the defect 5population segments based on an optical image context using diversity sampling in an optical image context space ( different feature space [0008], defects are classified by imaging, referred as “ground truth”, includes other  data or information generated for the defects by the inspection tool, see [0028], [0071], [0096] ).
As per Claims 17 and 7, Plihal832 in view of Kulkarni teaches the system and method 25of claims 11 and 1, Plihal832 teaches wherein the segmentation rule includes design-based grouping or pattern grouping ( fabrication processes involves transferring a pattern from a reticle, [0005] ).  
As per Claim 8, Plihal832 in view of Kulkarni teaches the method of claim 1, Plihal832 teaches wherein the selection rule includes defects-like-me, random 10selection ( randomly selected sets of defects, see [0066] ), or outlier sampling in signal space.  
As per Claims 18 and 9, Plihal832 in view of Kulkarni teaches the system and method 25of claims 11 and 1, Plihal832 teaches wherein the classification boundary is automatically adjusted to minimize a quantity of real nuisance in the novel defect bin (minimize the number of selected defect classifiers, see [0059]-[0060], [0069] ).
As per Claims 19 and 10, Plihal832 in view of Kulkarni teaches the system and method 25of claims 18 and 9, Plihal832 teaches wherein after the classification boundary is automatically adjusted, the classification boundary is manually adjusted by a user (see [0057]-[0058 ) to update the quantity 15of real nuisance in the novel defect bin ( the reliable DOIs have been assigned “updated” while minimizing the number of defects, see [0059]-[0060] ).    
Conclusion
11.	   Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863